Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 1-3, 5-16, and 18 are allowed.
The following is an examiner's statement of reasons for allowance: claims 1-3,    
5-16, and 18 are considered to be allowable due to the inclusion of the following claim limitations: “...an unevenness of titanium in the piezoelectric layer is indicated by a U-value and the U-value is 140% or less and satisfies the following formula:  U = {2 x (IMAX – IMIN) / (IMAX + IMIN)} x 100 where IMAX is the maximum intensity of a signal from the titanium in a predetermined zone of the piezoelectric layer as analyzed from the second electrode side in a depth direction by secondary ion mass spectroscopy and IMIN is the minimum intensity of the signal from the titanium in the predetermined zone of the piezoelectric layer as analyzed from the second electrode side in the depth direction by secondary ion mass spectroscopy” in claim 1, and “…an unevenness of titanium in the piezoelectric layer is indicated by a U-value and the U-value is 140% or less and satisfies the following formula:  U = {2 x (IMAX – IMIN) / (IMAX + IMIN)} x 100 where IMAX is the maximum intensity of a signal from the titanium in a predetermined zone of the piezoelectric layer as analyzed from the second electrode side in a depth direction by secondary ion mass spectroscopy and IMIN is the minimum 
Claims 2-3, 5-10, 12-16, and 18 are considered to be allowable due to their dependence on claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837